DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 34/4/2022 and 1/27/2022 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claims 1-2, 5-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. US PGPub. 2018/0054872. 	Regarding claim 1, Xu teaches a quantum dot light-emitting diode (QLED) light-emitting device (01, fig. 2) [0032], comprising a first electrode layer (10, fig. 2) [0032], an electron injection layer (hereinafter called 20/21) [0040], an electron transport layer (21, fig. 2) [0032], a light-emitting layer (30, fig. 2) [0032], a hole transport layer (11, fig. 2) [0032], a hole injection layer (hereinafter called 10/11)[0041], and a second electrode layer (20, fig. 2) [0032]; 	wherein the light-emitting layer (30) comprises a plurality of quantum dot
layers (31, fig. 2) [0032] disposed in a stack (fig. 2), and insulating layers (32, fig. 2) [0032] are disposed among the quantum dot layers (31) adjacent to one side of the electron injection layer (20/21) (Xu et al., fig. 2). 	Regarding claim 2, Xu teaches the QLED light-emitting device according to claim 1, wherein the insulating layers (32) are disposed between every two adjacent quantum dot layers (31) within the light-emitting layer (30) (Xu et al., fig. 2). 	Regarding claim 5, Xu teaches the QLED light-emitting device according to claim 1, wherein a preparation material of the insulating layers (32) is a polymethyl methacrylate (PMMA, [0045]) material (Xu et al., fig. 2).
 	Regarding claim 6, Xu teaches the QLED light-emitting device according to claim 1, wherein thicknesses of the insulating layers (32) range from 3 nm to 8 nm (5-100nm, [0046]) (Xu et al., fig. 2, [0046]).
 	Regarding claim 7, Xu teaches the QLED light-emitting device according to claim 6, wherein the thicknesses of the insulating layers (32) adjacent to the one side of the electron injection layer (20/21) range from 6 nm to 8 nm (5-100nm, [0046]) (Xu et al., fig. 2, [0046]).
 	Regarding claim 8, Xu teaches the QLED light-emitting device according to claim 6, wherein the thicknesses of the insulating layers (32) adjacent to one side of the hole injection layer (10/11) range from 3 nm to 5 nm (5-100nm, [0046]) (Xu et al., fig. 2, [0046]).
 	Regarding claim 11, Xu teaches the QLED light-emitting device according to claim 1, wherein the insulating layers (32) are disposed among adjacent quantum dot layers (31) by coating [0081] an entire layer of the quantum dot layers (31) (Xu et al., fig. 2, [0081]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	Claims 15 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. US PGPub. 2018/0054872 in view of Jang et al. US PGPub. 2020/0313108. 	Regarding claim 15, Xu teaches a quantum dot light-emitting diode (QLED) (01, fig. 2) [0032] display panel [0105], comprising a QLED light-emitting device (01, fig. 2) [0032], wherein the QLED light-emitting device (01) comprises a first electrode layer (10, fig. 2) [0032], an electron injection layer (hereinafter called 20/21) [0040], an electron transport layer (21, fig. 2) [0032], a light-emitting layer (30, fig. 2) [0032], a hole transport layer (11, fig. 2) [0032], a hole injection layer (hereinafter called 10/11)[0041], and a second electrode layer (20, fig. 2) [0032]; 	wherein the light-emitting layer (30) comprises a plurality of quantum dot
layers (31, fig. 2) [0032] disposed in a stack (fig. 2), and insulating layers (32, fig. 2) [0032] are disposed among the quantum dot layers (31) adjacent to one side of the electron injection layer (20/21) (Xu et al., fig. 2) 	But Xu does not teach a quantum dot light-emitting diode (QLED) (01, fig. 2) [0032] display panel [0105], comprising a substrate, an array layer, a pixel definition layer, a QLED light-emitting device, and an encapsulation layer. 	However, Jang teaches a quantum dot light-emitting diode (QLED) (DD, fig. 11) [0113] display panel (DP, fig. 12) [0049], comprising a substrate (BS, fig. 11) [0115], an array layer (DP-CL, fig. 11) [0115], a pixel definition layer (PDL, fig. 11) [0115], a QLED light-emitting deviceEE-1, EE-2, EE-3, fig. 11) [0113], and an encapsulation layer (TFE, fig. 11) [0115] (Jang et al., fig. 11). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display panel of Xu such that it has the substrate, array layer, pixel definition layer and encapsulation as taught by Jang because such layers and structures of the display panel as taught by Jang are well known in the art and such material/structure are art recognized and suitable for the intended purpose of producing a display panel with improved color reproducibility, reliability and lifetime (Jang et al., [0004]) (see MPEP 2144.07).
 	Regarding claim 16, Xu in view of Jang teaches the QLED display panel according to claim 15, wherein a preparation material of the insulating layers (32) is a polymethyl methacrylate (PMMA, [0045]) material (Xu et al., fig. 2).
 	Regarding claim 17, Xu in view of Jang teaches the QLED display panel according to claim 15, wherein thicknesses of the insulating layers (32) adjacent to the one side of the electron injection layer (20/21) range from 6 nm to 8 nm (5-100nm, [0046]), and thicknesses of the insulating layers adjacent to one side of the hole injection layer  (10/11) range from 3 nm to 5 nm (5-100nm, [0046]) (Xu et al., fig. 2, [0046]).
 	Regarding claim 18, Xu in view of Jang teaches the QLED display panel according to claim 15, wherein the insulating layers (32) are disposed between every two adjacent quantum dot layers (31) within the light-emitting layer (30) (Xu et al., fig. 2).
 	                                      Allowable Subject Matter
Claims 3, 9-10, 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a QLED light-emitting device wherein “thicknesses of the insulating layers adjacent to the one side of the electron injection layer are greater than thicknesses of the insulating layers adjacent to one side of the hole injection layer” as recited in claim 3 and in combination with the rest of the limitations of claims 1-2; 	a QLED light-emitting device wherein “adjacent to the one side of the electron injection layer, thicknesses of the insulating layers are equal to each other, and adjacent to one side of the hole injection layer, there are no insulating layers disposed between two adjacent quantum dot layers” as recited in claim 9 and in combination with the rest of the limitations of claim 1; 	a QLED light-emitting device wherein “adjacent to the one side of the electron injection layer, at least two of the insulating layers are disposed between two adjacent quantum dot layers” as recited in claim 10 and in combination with the rest of the limitations of claim 1;
 	a QLED light-emitting device wherein “a plurality of patterned arrays of the insulating layers formed by patterning are disposed between the adjacent quantum dot layers” as recited in claim 12 and in combination with the rest of the limitations of claim 1; and 	a QLED display panel wherein “thicknesses of the insulating layers adjacent to the one side of the electron injection layer are greater than thicknesses of the insulating layers adjacent to one side of the hole injection layer” as recited in claim 19 and in combination with the rest of the limitations of claims 15 and 18.
 	Claims 4, 13-14 and 20 are also objected to as allowable for further limiting and depending upon objected claims 3 and 19.
	
                                                    Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892